Citation Nr: 1133872	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  11-00 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to an one time payment from the Filipino Veterans Equity Compensation (FVEC) fund.  


REPRESENTATION

Appellant represented by:	Alan Gould, Attorney at Law


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel





INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has appealed the denial of eligibility for the one-time payment from the FEVC fund.  In his January 2011 VA Form 9 Substantive Appeal, the appellant indicated that he wished to appear for a BVA hearing in Washington, DC.  In June 2010, the appellant was notified that he had been scheduled to appear for a hearing before a member of the Board in August 2011.  

His representative sent correspondence in June 2011 indicating that he planned to appear for the hearing but that the appellant was not planned to personally appear.  Later that month, the representative stated that he was advised that there would be no hearing without the presence of his client and that he could submit a brief in lieu of a hearing.  The hearing was removed from the docket.  

In a brief received in June 2011, the appellant's representative indicated that a hearing was still requested.  At the end of the brief, the representative related that the case should be remanded to the Los Angeles, RO where the appellant resided so that the appellant could be afforded a hearing.  In light of the appellant's request for a hearing, this case is remanded.  

The Board also notes that new evidence has been received since the January 2011 Statement of the Case (SOC).  On remand, the RO should review the additional evidence and issue a Supplemental Statement of the Case (SSOC) addressing the new evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The appellant is to be scheduled for a hearing at the RO before a Veterans Law Judge.

2. The RO should review the additional evidence associated with the file since the January 2011 SOC and issue a SSOC.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



